



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sinasac, 2015 ONCA 735

DATE: 20151030

DOCKET: C61029

Laskin, Pardu and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Sinasac

Appellant

Paolo Giancaterino and Marco Sciarra, for the appellant

Katherine Zanutto, for the respondent

Heard: October 28, 2015

On appeal from the sentence imposed on June 30, 2015 by
Catherine A. Kehoe
of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his sentence, principally on the ground that the
    trial judge exceeded the Crowns position without giving the appellant notice
    and an opportunity to make further submissions. The trial judge imposed a
    sentence of 15.8 months less pre-sentence custody. The Crown had asked for a
    sentence of either 13 or 14 months less pre-sentence custody. Thus the trial
    judge exceeded the Crowns position by either 1.8 or 2.8 months.

[2]

Our court has said that notice should be given as a matter of fairness
    when a trial judge proposes to exceed the Crowns submission by a significant
    amount. We do not consider even a 2.8 month increase to be significant.
    Moreover, from the trial record it does not appear that the appellant pleaded
    guilty in reliance on the Crowns position on sentence.

[3]

Even, however, if the trial judge ought to have given the accused notice
    she was contemplating jumping the Crowns position, in our view the sentence
    she imposed was fit. The aggravating considerations the Crown lists at para. 35
    of her factum fully justify the sentence. The appellant had multiple
    convictions for impaired driving, multiple breaches of court orders and a
    history of domestic violence.

[4]

Accordingly, for these brief reasons, though leave to appeal sentence
    is granted, the appeal is dismissed.


